Name: Council Regulation (EEC) No 1900/92 of 15 June 1992 amending Regulation (EEC) No 1514/76 on imports of olive oil originating in Algeria
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  Africa
 Date Published: nan

 11 . 7. 92 Official Journal of the European Communities No L 192/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1900/92 of 15 June 1992 amending Regulation (EEC) No 1514/76 on imports of olive oil originating in Algeria 100 kilograms for the period from 1 November 1987 to 31 December 1993 ; Whereas Regulation (EEC) No 1514/76 should be amended accordingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 16 of, and Annex B to, the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (') stipu ­ late that if Algeria levies a special export charge on imports into the Community of olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10, the levy applicable to such oil is to be reduced by a fixed amount of ECU 0,60 per 100 kilograms and by an amount equal to the special charge, but not exceeding ECU 12,09 per 100 kilograms in the case of the reduction provided for in the aforementioned Article and ECU 12,09 per 100 kilograms in the case of the additional amount provided for in the aforementioned Annex B ; Whereas the aforementioned Agreement was imple ­ mented by Regulation (EEC) No 1514/76 (2), as last amended by Regulation (EEC) No 728/91 (3) ; Whereas the Contracting Parties have agreed, by exchange of letters, to fix the additional amount at ECU 12,09 per Article 1 Article 1 (b) of Regulation (EEC) No 1514/76 is hereby replaced by the following : '(b) an amount equal to the special charge levied by Algeria on exports of the said oil but not exceeding ECU 12,09 per 100 kilgorams, this amount being increased from 1 November 1987 to 31 December 1993 by ECU 12,09 per 100 kilograms.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 June 1992. For the Council The President Joao PINHEIRO (') OJ No L 263, 27. 9 . 1978, p. 2. O OJ No L 169, 28 . 6 . 1976, p. 24. (3) OJ No L 80, 27. 3 . 1991 , p . 1 .